Citation Nr: 0434223	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-29 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel






INTRODUCTION

The veteran served on active duty from May 1970 to February 
1973, and from November 1974 to June 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied service connection for anxiety 
disorder claimed as PTSD and also granted an increased rating 
of 10 percent for thrombophlebitis of the right leg.


FINDINGS OF FACT

1.  There is credible evidence corroborating a stressor upon 
which a diagnosis of PTSD is based.

2.  The veteran has PTSD due to an inservice stressor.  


CONCLUSION OF LAW

PTSD was incurred in active service. 38 U.S.C.A. §§ 1110 5107 
(West 2002); 38 C.F.R. §§ 3.304(f), 4.125 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In the instant case, the 
veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.  


Background

The veteran's first period of service was from May 1970 to 
February 1973.  

In December 1969, the veteran was afforded an induction 
examination.  Psychiatric examination was negative for any 
abnormalities.  

On August 10, 1970, the veteran was seen for a psychiatric 
evaluation.  It was noted that the veteran had a past history 
of a disturbed family life.  He stated that three years 
earlier, his mother had committed suicide which the veteran 
felt he could have prevented.  Since that time, he began to 
drink heavily and had recurrent nightmares.  The veteran 
reported having several aborted suicide attempts.  Currently, 
the veteran described having suicidal ideation and recurrent 
nightmares and he indicated that he drank heavily.  Mental 
status examination resulted in a diagnosis of passive 
dependent personality with depressive features.  There was no 
evidence of psychosis of neurosis.  He was returned to duty.  

In January 1973, the veteran was afforded a separation 
examination.  Psychiatric examination was negative for any 
abnormalities.  

The veteran's second period of service was from November 1974 
to June 1977.  

In November 1974, the veteran was examined.  Psychiatric 
examination was negative for any abnormalities.  There were 
no complaints, findings, treatment, or diagnosis of 
psychiatric disease thereafter.  

In May 1977, the veteran was afforded a discharge 
examination.  The examination report stated that there was no 
psychiatric disorder demonstrated on this examination.  A 
copy of the mental status examination is of record.  

The veteran's DD Form 214s as well as his personnel records 
show that during both periods of service, he was a water 
craft operator in Vietnam.  

From 2001 onward, the veteran has received VA outpatient 
psychiatric treatment.  As of October 2001, he was diagnosed 
as having PTSD on multiple occasions.  The diagnoses were 
based on mental status examinations as well as the veteran's 
reports of being terrified while hauling men and ammunition 
up a river in Vietnam as a boat operator during both of his 
tours of duty.  The veteran reported that they were under 
attack, at times.  On one occasion, the veteran reported that 
they were caught in a typhoon.  The veteran reported that he 
had trouble remembering details about Vietnam.  He brought 
pictures of his boat and scenes of Vietnam to show an 
examiner during one session.  The diagnoses were made by a 
clinical psychologist and a staff psychiatrist.  

In February 2002, the veteran was afforded a VA psychiatric 
examination.  His claims file was reviewed.  The examiner 
noted that during service, the veteran operated a landing 
craft and carried ammunition and artillery shells up the 
river and would return with damaged vehicles, tanks, and 
scrap metal.  The examiner attempted to elicit a specific 
stressor from the veteran.  The veteran was reluctant.  He 
finally described an incident where he was in a fight 
involving a razor bade aboard his boat and another incident 
where he saw severed fingers.  The examiner noted that the 
veteran claimed that he was constantly nervous and frightened 
when he was on the river because he was so close to shore and 
could be fired upon.  He was also afraid that the river was 
mined.  The veteran indicated that when he reenlisted for the 
second time, they wanted him to undergo infantry training and 
he refused and took a general discharge.  The veteran stated 
that he reenlisted because of starvation.  

The veteran further reported that during service, he had 
mental health treatment.  The examiner stated that he 
searched the veteran's records and discovered an October 1970 
record.  At that time, the veteran was complaining of 
nightmares and suicidal thoughts.  

Mental status examination resulted in a diagnosis of anxiety 
disorder, not otherwise specified, and a personality 
disorder, not otherwise specified.  The examiner opined that 
the anxiety disorder predated the veteran's military service.  
The examiner indicated that the veteran's suicidal thoughts 
predated the military and began when the veteran was a 
teenager.  The examiner noted that it was true that the 
veteran seemed to have had a generalized anxiety about the 
fact that when he traveled up and down the river in Vietnam, 
he was vulnerable and constantly exposed to life-threatening 
attacks.  The examiner stated that this experience seemed to 
have temporarily aggravated a preexisting condition of 
anxiety that the veteran brought with him which had existed 
since his teenage years.  His anxiety disorder was noted to 
predate service.  

Thereafter, VA outpatient records continued to diagnose the 
veteran as having PTSD and he continued to receive treatment.  

In July 2002, the VA treating clinical psychologist submitted 
a letter stating that the veteran was a combat veteran from 
Vietnam and that he was struggling with symptoms of PTSD.  It 
was noted that the veteran was a captain of a boat that 
hauled ammunition on the rivers of Vietnam.  The psychologist 
described the veteran's PTSD symptoms and concluded that he 
met the DSM-IV criteria for a diagnosis of PTSD.  

In a September 2003 letter, the VA staff psychiatrist stated 
that the veteran had been followed in treatment by him and 
other providers for three years.  He stated that the 
veteran's diagnosis had consistently been PTSD and was based 
on the veteran's own history and mental status examination.  
The psychiatrist noted that the veteran's claim had been 
denied based on a VA examiner's opinion and that this VA 
examiner had reviewed some older records.  However, the 
psychiatrist indicated that in his opinion, there was no 
question that the veteran had PTSD due to his service in 
Vietnam. 

In correspondence of record, the veteran stated that the VA 
examiner, in February 2002, spent only 15 minutes with him 
and did not review the opinion of the VA clinical 
psychologist.  He indicated that he did not have a 
psychiatric disorder when he entered service.  He did not 
recall the October 1970 treatment record, but stated that he 
was not discharged thereafter and later signed on for a 
second tour of duty with no psychiatric impairment being 
shown.  With regard to his stressors, the veteran reported 
that he operated a boat on a river in Vietnam.  He reported 
that his boat was not far from the jungle and he was worried 
about being attacked or having grenades dropped in the water.  
The veteran indicated that some of his crew were "pot 
heads" and he was concerned for his safety if they were not 
able to do their jobs.  The veteran described several 
stressful situations to include the incidents with the razor 
blade, the severed fingers, and the typhoon.  Overall, he 
described the generalized fear of being killed while working 
on the river.  


Analysis

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborate his testimony or statements.  See 
Zarycki, 6 Vet. App. at 98.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki, 6 Vet. App. at 98 (1993).  In Doran v. 
Brown, 6 Vet. App. 283, 290-91 (1994), the Court stated that 
"the absence of corroboration in the service records, when 
there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the Board 
of its obligations to assess the credibility and probative 
value of the other evidence."

In this case, a VA examiner opined that the veteran had an 
anxiety disorder which predated service.

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.  

Veterans are presumed to have entered service in sound 
condition as to their health.  This presumption attaches only 
where there has been an induction examination in which the 
later complained-of disability was not detected.  See Bagby 
v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation 
provides expressly that the term "noted" denotes "[o]nly 
such conditions as are recorded in examination reports," 38 
C.F.R. § 3.304(b), and that "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  Id. at 
(b)(1).  

In December 1969, the veteran was afforded an induction 
examination.  Psychiatric examination was negative for any 
abnormalities.  As there was no indication of any mental 
defects when he entered active duty, the veteran is entitled 
to a rebuttable presumption of soundness.

Because the veteran is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111, the presumption of soundness is rebutted by 
clear and unmistakable evidence.  The burden of proof is on 
VA to rebut the presumption by producing clear and 
unmistakable evidence that a disability existed prior to 
service and that it was not aggravated during service.  See 
Wagner v. Principi, 370 F 3d 1089 (Fed. Cir. 2004); 
VAOPGCPREC 3-03 (July 16, 2003).  

In October 1970, the veteran was seen for a psychiatric 
evaluation.  It was noted that the veteran had a past history 
of a disturbed family life.  He stated that three years 
earlier, his mother had committed suicide which the veteran 
felt he could have presented.  Since that time, he began to 
drink heavily and had recurrent nightmares.  The veteran 
reported having several aborted suicide attempts.  Currently, 
the veteran described having suicidal ideation and recurrent 
nightmares and he indicated that he drank heavily.  Mental 
status examination resulted in a diagnosis of passive 
dependent personality with depressive features.  He was 
returned to duty.  

The Board notes that a VA examiner opined that the veteran 
had a preexisting anxiety disorder based on this evaluation.  
The VA examiner stated that the veteran's suicidal thoughts 
predated the military and began when the veteran was a 
teenager.  The examiner noted that it was true that the 
veteran seemed to have had a generalized anxiety about the 
fact that when he traveled up and down the river in Vietnam, 
he was vulnerable and constantly exposed to life-threatening 
attacks.  The examiner stated that this experienced seemed to 
have temporarily aggravated a preexisting condition of 
anxiety that the veteran brought with him which had existed 
since his teenage years.  His anxiety disorder was noted to 
predate service.  

The Board finds the opinion of this examiner is unconvincing.  
Specifically, as noted, there was no indication of any mental 
defects when the veteran entered active duty in May 1970.  
The VA examiner did not address this matter.  The veteran was 
treated, as noted, in October 1970.  He was not diagnosed as 
having an anxiety disorder.  He was diagnosed as having a 
personality disorder.  Specifically, the contemporaneous 
records established that he did not have a neurosis.  
Thereafter, there were no further complaints, findings, 
treatment, or diagnosis of psychiatric abnormality.  On the 
separation examination, in January 1973, there were no 
abnormalities.  The examiner did not address the fact that 
the veteran received no further treatment, that there was no 
further diagnosis, and that the veteran was determined to not 
in fact having psychiatric impairment when he separated from 
his first period of service.  

The examiner did not address the second period of service at 
all.  In November 1974, the veteran was examined for entrance 
and the psychiatric examination was negative for any 
abnormalities.  In May 1977, the veteran was afforded a 
discharge examination.  The examination report stated that 
there was no psychiatric disorder demonstrated on this 
examination based on an attached mental status examination.

The VA examiner's opinion in unconvincing.  He alone has 
determined that there was a preexisting anxiety disorder.  No 
professional during service or since service has corroborated 
this unique opinion.  Therefore, such opinion, when viewed in 
the context of the entire record, is neither convincing nor 
particularly probative.  

As noted, the veteran maintains that he was terrified while 
operating a boat on the river in Vietnam.  He was afraid of 
being attacked and he was afraid of the river being mined or 
of grenades being thrown into the river.  

The Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a)  The service records generally corroborate the 
occurrence of the claimed stressor.  The veteran was a boat 
operator during both of his tours in Vietnam.  The veteran is 
competent to state that there was enemy fire on shore and 
that his boat was close to shore.  He is also competent to 
state that he was terrified.  The veteran is competent to 
report that on which he has personal knowledge, that is what 
comes to him through his senses.  Layno, 6 Vet. App. at 470.  

Although the veteran also reported some additional specific 
stressful incidents, such as a fight with a razorblade, 
seeing severed fingers, and enduring a typhoon, those 
stressors have not been verified and are not corroborated in 
the service records.  

Thus, overall, the veteran's stressor of being terrified 
while operating a boat on the river, is established.  

The Board will next address the diagnostic component of this 
case.  A review of the record shows that PTSD has been 
diagnosed by a VA clinical psychologist and by a VA staff 
psychiatrist.  The VA clinical psychologist stated that the 
veteran meets the criteria for a diagnosis under DSM-IV.  To 
warrant service connection for PTSD, 38 C.F.R. § 3.304(f) 
provides that the diagnosis must conform to 38 C.F.R. 
§ 4.125(a), and follow the DSM-IV.  A medical professional 
has stated that the diagnosis conforms to DSM-IV criteria.  

The Board points out that the question of whether a stressor 
is sufficient to cause PTSD is a medical question which must 
be answered by a person competent to made a medical 
assessment.  The veteran's established stressor was the basis 
for diagnoses by both the VA clinical psychologist and by the 
VA staff psychiatrist of PTSD.  They are competent to state 
this medical assessment.  

The record reflects that the VA clinical psychologist and the 
VA staff psychiatrist made their diagnoses based on the 
veteran's own history and by mental status examinations.  The 
diagnoses are based on his reports of being terrified while 
performing his duties on the boat on the river in Vietnam.  
This stressor has been established.  Thus, the history 
provided by the veteran with regard to that stressor was 
accurate and supported by the record.  As such, while the VA 
clinical psychologist and the VA staff psychiatrist may not 
have had access to the claims file, their diagnoses were 
nevertheless based on an accurate history and are thus 
probative.  

Conversely, the opinion by the VA examiner in February 2002, 
as previously noted, it is of little probative value because 
the VA examiner failed to address pertinent evidence in the 
record.  The VA examiner opined that the veteran had an 
anxiety disorder and a personality disorder, rather than 
PTSD.  The Board has reviewed all of the pertinent evidence.  
The Board places the most probative weight on the opinions of 
the VA clinical psychologist and by the VA staff psychiatrist 
who concluded that the veteran has PTSD, that the diagnosis 
conforms to DSM IV, and that PTSD is due to the veteran's 
Vietnam service.  The VA examiner's opinion is outweighed 
because he failed to address the service medical records 
other than the October 1970 record and because he failed to 
reconcile the conflicting evidence.  

The fact that the veteran was a boat operator is corroborated 
in the record.  The allegations he has made about the enemy 
being on shore and the nature of why he was afraid are 
consistent with 38 U.S.C.A. § 1154(a).  As such, the 
probative evidence establishes that the veteran currently 
suffers from PTSD, incurred in service.  

Therefore, service connection for PTSD is warranted in this 
case.




ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



